EXHIBIT 10.1

 

SALES AGENCY AGREEMENT

 

This SALES AGENCY AGREEMENT (the “Agreement”) is entered into effective as of
March 20, 2015 by and between BioCorRx Inc. (“Company”), a Nevada Corporation
with principal offices at 601 North Parkcenter Drive, Suite 103, Santa Ana, CA
92705 and Myriad Medical Marketing (“Representative”), a California Corporation
with its principal place of business at 1150 El Camino Road, Suite 108, Corona,
CA 92879.

 

1. DEFINITIONS

 

1.1 “Products” shall mean the Start Fresh Program (“SF Program”) and any such
additional products that Company may distribute or sell. Products may be
changed, discontinued, or added by mutual agreement of the Parties.
Representative shall have the right of first refusal to represent any SF Program
upgrades and modifications, represented, sold, or marketed by Company.

 

1.2 “SF Program” shall be defined as the protocols, coaching, counseling and
treatment methods developed by Company who has and owns the rights to the SF
Program. The SF Program is a comprehensive addiction program which includes life
coaching and/or counseling (14-16 sessions on average but not limited to),
coupled with a Naltrexone Implant. The implant is specifically compounded with a
prescription from a medical doctor for each individual’s psycho-social recovery
from addiction and is designed to promote a drug and alcohol-free lifestyle. The
Naltrexone Implant means a single administration, long acting Naltrexone
pellet(s) that consists of a naltrexone formulation in a biodegradable form that
is suitable for subcutaneous implantation in a particular patient.

 

1.3 “Territory” means Network, geographic description, and locations listed on
Exhibit A hereto.

 

2. APPOINTMENT AND AUTHORITY OF REPRESENTATIVE

 

2.1 Exclusive Sales Representative. Subject to the terms and conditions herein,
Company appoints Representative as Company’s exclusive sales representative for
the SF Program in the Territory, and Representative accepts such appointment.

 

2.2 Independent Contractors. The relationship of Company and Representative
established by this Agreement is that of independent contractor, and nothing
contained in this Agreement shall be construed to (i) give either party the
power to direct and control the day-to- day activities of the other, or (ii)
constitute the parties as partners, joint venturers, co-owners or otherwise as
participants in a joint undertaking, or (iii) allow Representative to create or
assume any obligation on behalf of Company for any purpose whatsoever. All
financial and other obligations associated with Representative’s business are
the sole responsibility of Representative. Each party shall be responsible for,
and shall indemnify and hold each other free and harmless from, any and all
claims, damages or lawsuits (including attorneys’ fees) arising solely out of
the acts or the party’s employees or its agents.

 

 
1


--------------------------------------------------------------------------------




 

3. COMMISSION

 

3.1 Sole Compensation. Representative’s sole compensation under the terms of
this Agreement shall be a commission (“Commission”) as provided in Exhibit B
hereof on the collected gross sales of all Products ordered, delivered or sold
in the Territory.

 

3.2 Basis of Commission. The Commission shall apply to all orders administered
within the Territory, whether or not such orders were solicited by
Representative. Commissions shall be computed on the collected gross sales
amount by Company from the customer, provided no commission shall be paid with
respect to charges for handling, freight, taxes, C.O.D. charges, insurance,
tariffs and duties, discounts, amounts allowed or credited for returns,
uncollected or uncollectible amounts, services, and the like.

 

3.3 Payment. Commissions shall be paid in United States dollars and shall be
subject to all applicable governmental laws, regulations and rulings, including
the withholding of taxes.

 

3.4. Time of Payment. The Commission for a given order shall be earned by
Representative when payment for that order is collected. The Commission on a
given order shall be due and payable on the 15th day and last day of the
calendar month in which Company collects for the order.

 

3.5. Commission Charge-Back. Company shall have the right, while this Agreement
is in effect, to write off as bad debts such overdue customer accounts as it
deems advisable after notifying Representative and providing Representative the
opportunity to attempt to induce payment. In each such case, Company may charge
back to Representative’s account only any amounts previously paid to
Representative if applicable. If such accounts are paid at any time,
Representative shall be entitled to the applicable commissions.

 

3.6. Monthly Statements. Company shall submit to Representative monthly
statements of the commissions due and payable to Representative under the terms
of this Agreement, with reference to the specific orders on which the
commissions are being paid.

 

3.7. Inspection of Records. Representative shall have the right, at its own
expense and not more than once in any twelve (12) month period, to authorize
Representative’s independent auditors to inspect, at reasonable times during
Company’s ordinary business hours, Company’s relevant accounting records to
verify the accuracy of Commissions paid by Company hereunder.

 

 
2


--------------------------------------------------------------------------------




 

4. SALE OF THE PRODUCTS

 

4.1 Prices and Terms of Sale. Company shall provide Representative with copies
of its current price lists for each territory, its proof of delivery, and its
standard terms and conditions of orders, as established from time to time.
Representative shall quote to customers only those authorized prices, terms and
conditions, and shall have no authority to negotiate or offer any discount to
such prices or change any such terms and conditions, without the written consent
of Company. Company may change the prices, terms and conditions, provided that
it gives Representative at least thirty (30) days prior written notice of any
changes; however, such changes shall not affect any existing contacts or pricing
agreements. Each order for a Product shall be governed by the prices, terms and
conditions in effect at the time the order is accepted, and all quotations by
Representative shall contain a statement to that effect.

 

4.2 Quotations. The parties shall furnish to each other copies of all quotations
submitted to customers.

 

4.3 Orders. All orders for the Products shall be faxed to pharmacy by the
customer in the Territory. Company shall promptly furnish to Representative
informational copies of all commissionable orders sent by customers in the
Territory.

 

4.4 Acceptance. All orders obtained by the customer in the Territory shall be
subject to acceptance by Company at its principal office currently located at
the address listed for Company at the beginning of this Agreement.
Representative shall have no authority to make any acceptance or delivery
commitments to customers. Company specifically reserves the right to reject any
order or any part thereof for any reasonable reason. Company shall send copies
to Representative of any written acceptances on commissionable orders.

 

4.5 Credit Approval. Company shall have the sole right of credit approval or
credit refusal for its customers in all cases.

 

4.6 Collection. It is expressly understood by Representative that full
responsibility for all collection rests with Company, provided, at Company’s
request, Representative will provide reasonable assistance in collection of any
accounts receivable.

 

4.7 Inquiries from Outside the Territory. Representative shall promptly submit
to Company, for Company’s attention and handling, the originals of all inquiries
received by Representative from customers outside the Territory.

 

4.8 Product Availability. Company shall not be responsible to Representative or
any other party for its failure to fill accepted orders, or for its delay in
filling accepted orders, when such failure or delay is due to a cause beyond
Company’s reasonable control.

 

 
3


--------------------------------------------------------------------------------




 

5. ADDITIONAL OBLIGATIONS OF REPRESENTATIVE

 

5.1 Annual Quota Commitment. Company may assign to Representative an annual
quota as provided in Exhibit C. Any annual quota must be fair and reasonable,
taking into account factors including but not limited to sales in prior years,
the competitive and economic situation in the Territory and marketplace, and
Company’s market share nationally and in the Territory.

 

5.2 Promotion of the Products. Representative shall, at its own expense, promote
the sale of the Products in the Territory only as agreed with Company. Any and
all marketing and educational materials used by Representative shall be approved
by Company. Representative may hire or contract with sales representatives or
service personnel to promote the Products and perform the duties hereunder.

 

5.3 Facilities. Representative shall provide itself with, and be solely
responsible for, (i) such facilities, employees, and business organization, and
(ii) such permits, licenses, and other forms of clearance from governmental or
regulatory agencies, if any, as it deems necessary for the conduct of its
business operations in accordance with this Agreement.

 

5.4 Customer and Sales Reporting. Representative shall, at its own expense, and
in a manner consistent with the sales policies of Company: (a) attend a
reasonable number of health conferences as Company requests; (b) provide
adequate contact with existing and potential customers within the Territory on a
regular basis; and (c) assist Company in assessing customer requirements for the
Products.

 

5.5 Product Complaints. Representative shall promptly report all customer and/or
regulatory complaints and/or correspondence concerning the use of the Product in
the Territory. Representative shall immediately notify Company of all such
complaints and/or correspondence in accordance with the following: (a)
Representative shall advise Company of all complaints relating to incidents of
serious and unexpected reactions to the Product as promptly as possible but not
more than two (2) calendar days following the date Representative receives such
complaint; (b) All complaints other than those related to incidents of serious
and unexpected reactions to the Product shall be reported to Company within five
(5) calendar days following the date Representative receives such complaint. (c)
For purposes of this Section 5.5, a reaction shall be deemed to be “unexpected”
and a reaction shall be deemed to be “serious” if it is fatal or life
threatening, requires inpatient hospitalization, prolongs hospitalization, is
permanently disabling, or requires intervention to prevent impairment or damage.

 

 
4


--------------------------------------------------------------------------------




 

5.6 Expense of Doing Business. Representative shall bear the entire cost and
expense of conducting its business in accordance with the terms of this
Agreement.

 

5.7 Representations. Representative shall not make any false or misleading
representations to customers or others regarding Company or the Products.
Representative shall not make any representations, warranties or guarantees with
respect to the specifications, features or capabilities of the Products that are
not consistent with Company’s documentation accompanying the Products or
Company’s literature describing the Products.

 

5.8 Compliance.  Representative warrants that it will identify and ensure
compliance with all laws and statutes of conduct in the Territory as applicable
to the Representative’s Business.

 

5.9 Insurance. Representative shall at its cost obtain and maintain professional
and general liability insurance coverage in the amount of $2,000,000 in relation
to the Naltrexone Implant Product naming BioCorRx as an additionally insured. At
the request of BioCorRx from time to time, Representative shall furnish BioCorRx
with certification of insurance evidencing that insurance and shall provide at
least thirty (30) days prior written notice to BioCorRx of any cancellation of
or decrease in the amount of coverage provided by any such policy

 

6. ADDITIONAL OBLIGATIONS OF COMPANY

 

6.1 Regulatory Approvals. Company shall be responsible for obtaining federal,
statutory and any other approvals necessary to distribute the Products in the
United States.

 

6.2 Materials. Company shall provide Representative with marketing and technical
information concerning the Products in electronic format.

 

6.3 Technical and Sales Support. Company shall provide a reasonable level of
technical support to Representative and its representatives. Company shall use
its best efforts to support Representative’s sales and marketing activities.

 

6.4 Delivery Time. Company shall use its best efforts to fulfill delivery
obligations as committed in acceptances.

 

6.5 New Developments. Company shall promptly inform Representative of new
product developments relating to the Products.

 

7. TRADEMARKS

 

During the term of this Agreement, Representative shall have the right to
indicate to the public that it is an authorized representative of the Products
and to advertise (within the Territory) such Products under the trademarks,
marks, and trade names that Company may adopt from time to time (“Trademarks”).
Representative shall not alter or remove any Trademark applied to the Products.
Except as set forth in this Article 7, nothing contained in this Agreement shall
grant to Representative any right, title or interest in the Trademarks.

 

 
5


--------------------------------------------------------------------------------




 

8. CONFIDENTIAL INFORMATION

 

Representative acknowledges that by reason of its relationship to Company
hereunder it will have access to certain information and materials concerning
Company’s technology, and products that are confidential and of substantial
value to Company, which value would be impaired if such information were
disclosed to third parties. Representative agrees that it will not use in any
way for its own account or the account of any third party, nor disclose to any
third party, any such confidential information revealed to it in written or
other tangible form or orally, identified as confidential, by Company without
the prior written consent of Company. Representative shall take every reasonable
precaution to protect the confidentiality of such information. Upon request by
Representative, Company shall advise whether or not it considers any particular
information or materials to be confidential. In the event of termination of this
Agreement, there shall be no use or disclosure by Representative of any
confidential information of Company, and Representative shall not manufacture or
have manufactured any devices, components or assemblies utilizing any of
Company’s confidential information. This section shall not apply to any
confidential information which is or becomes generally known and available in
the public domain through no fault of Representative.

 

9. INDEMNIFICATION

 

The Company shall be solely responsible for the design, development, supply,
production and performance of its products and the protection of its trade names
and any applicable patents. The Company agrees to indemnify, hold the
Representative harmless against and pay all losses, costs, damages or expenses,
whatsoever, including counsel fees, which the Representative may sustain or
incur on account of infringement or alleged infringements of patents, trademarks
or trade names resulting from the sale of the Company's products, or arising on
account of warranty claims, negligence claims, product liability claims or
similar claims by third parties. The Representative shall promptly deliver to
the Company any notices or papers served upon it in any proceeding covered by
this Indemnification Agreement, and the Company shall defend such litigation at
its expense. The Representative shall, however, have the right to participate in
the defense at its own expense unless there is a conflict of interest, in which
case, the Representative shall indemnify the Company for the expenses of such
defense including counsel fees. The Company shall provide the Representative
with a certificate of insurance evidencing the Representative as an additional
insured on the Company’s product liability insurance policy.

 

 
6


--------------------------------------------------------------------------------




 

10. TERM AND TERMINATION

 

10.1 Term. This Agreement shall continue in full force and effect for an
indefinite period of time, unless terminated earlier under the provisions of
this Agreement.

 

10.2 Termination. This Agreement may be terminated by as follows:

 

10.2.1 By Company if Representative fails to achieve its quota requirements as
described in Exhibit C.

 

10.2.2 By either party if the other party becomes insolvent or bankrupt, or
files a voluntary petition in bankruptcy, or has had filed for an involuntary
petition in bankruptcy (unless such involuntary petition is withdrawn or
dismissed within ten days after filing) in which event termination may be
immediate upon notice; or

 

 10.2.3 By Company if Representative fails to achieve its quota requirements as
described in Exhibit C. By either party if the other party fails to cure any
breach of a material covenant, commitment or obligation under this Agreement,
within 45 days after receipt of written notice specifically setting forth the
breach from the other party; or

 

 10.2.4 By either party if the other party fails to cure any breach of a
material covenant, commitment or obligation under this Agreement, within 45 days
after receipt of written notice specifically setting forth the breach from the
other party; or

 

 10.2.5 By either party if the other party is convicted or pleads to a crime or
an act of fraud that materially impacts on its performance or its fiduciary
duties hereunder, in which event termination may be immediate upon notice.

 

10.3 Return of Materials. All Confidential Information and other property
belonging to Company shall remain the property of Company and will be
immediately returned by Representative upon termination. Representative shall
not make or retain any copies of any Confidential Information that may have been
entrusted to it.

 

11. MISCELLANEOUS

 

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be sent by prepaid registered or certified mail, return receipt
requested, addressed to the other party at the address shown above or at such
other address for which such party gives notice hereunder. Such notice shall be
deemed to have been given three (3) days after deposit in the mail.

 

11.1 Assignment. The parties may not assign or transfer this Agreement or any of
its rights and obligations under this Agreement without the prior written
consent of the other party, which shall not be unreasonably withheld. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors and assigns.

 

 
7


--------------------------------------------------------------------------------




 

11.2 Compliance With Law. Company and Representative agree that they will comply
with all governmental laws, regulations and requirements applicable to the
duties conducted hereunder and applicable medical devices, including, without
limitation, the federal Stark law, federal false claims act, federal
anti-kickback statute, federal Health Insurance Portability and Accountability
Act provisions, federal civil monetary penalties statute, and similar laws.

 

Company and Representative represent and warrant that at present and during the
term of the Agreement they and their owners, directors, principals, employees
and/or contractors (1) have not been and will not be sanctioned within the
meaning of Social Security Act Section 1128A or any amendments thereof; (2) have
not been convicted of violating the federal Stark law, federal false claims act,
federal anti-kickback statute, federal Health Insurance Portability and
Accountability Act provisions, federal civil monetary penalties statute, or
similar state laws; (3) have not had and will not have a complaint filed against
Sales Agent by any enforcement agency; (4) have not engaged and will not engage
in any conduct that could give rise to sanctions, convictions, or violations of
any of the identified laws; and (5) are free to enter into this relationship and
that by doing so, are not violating and will not violate any agreement or
understanding, written or unwritten, with any third party.

 

The parties represent and warrant that they shall have in effect at all times
during the Initial Term and any Renewal Terms of this Agreement all licenses,
permits, and authorizations from all federal, state, and local authorities
necessary to the performance of their obligations under this Agreement.

 

11.3 Property Rights. Representative agrees that Company owns all right, title,
and interest in the product lines that include the Products and in all of
Company’s patents, trademarks, trade names, inventions, copyrights, know-how,
and trade secrets relating to the design, manufacture, operation or service of
the Products. The use by Representative of any of these property rights is
authorized only for the purposes herein set forth, and upon termination of this
Agreement for any reason such authorization shall cease.

 

11.4 Severability. If any provision(s) of this Agreement shall be held invalid,
illegal or unenforceable by a court of competent jurisdiction, the remainder of
the Agreement shall be valid and enforceable and the parties shall negotiate in
good faith a substitute, valid and enforceable provision which most nearly
effects the parties’ intent in entering into this Agreement.

 

11.5 Modification; Waiver. This Agreement may not be altered, amended or
modified in any way except by a writing signed by both parties. The failure of a
party to enforce any provision of the Agreement shall not be construed to be a
waiver of the right of such party to thereafter enforce that provision or any
other provision or right.

 

11.6 Entire Agreement. This Agreement and the exhibits hereto represent and
constitute the entire agreement between the parties, and supersedes all prior
negotiations, agreements and understandings, oral or written, with respect to
any and all matters between the Representative and Company.

 

 
8


--------------------------------------------------------------------------------




 

11.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

11.8 Governing Law. This agreement shall be governed by and interpreted in
according with the laws of the State of California and both parties agree that
any action brought under this Agreement by either party shall exclusively be
brought in the courts of Los Angeles, CA.

 

11.9 Company is a public company and therefore must disclose all material
developments regarding its business. Both Company and Representative agree to
release a mutually agreed press release announcing this agreement.

 

 

Company  

Representative

      By:   By:             Title:     Title:          By:       Title:         
By:      Title:  

 

 
9


--------------------------------------------------------------------------------




 

EXHIBIT A

 

TERRITORY

 

Territory means Network, geographic description, and locations listed below

 

Network means “Wellness Centers” which shall be defined as integrated
retail physical medicine practices specifically offering chiropractic treatments
either solely or in combination with other medically integrated services,
including, but not limited to, physical therapy, nutrition, weight management
and occupational therapy. This expressly excludes any practice facility or
individual(s) currently offering any form of addiction treatment and/or not
offering chiropractic services. The initial target within the Network to include
those Wellness Centers within Physicians Business Solutions (PBS).

 

Geographic Description is considered any city, state or region deemed
appropriate solely by Company. Representative acknowledges that the areas below
have been sub-licensed to third parties and are not included in this entire
agreement. Company shall make best efforts to facilitate a similar agreement
with those license holders if pilot program is deemed successful.

 

Planned Pilot locations

 

Corona, CA

Beverly Hills, CA

Lancaster, CA

Fort Worth, Texas

Phoenix, AZ *

 

BioCorRx Sub-licensed areas no longer under BioCorRx control

 

Northern California (as defined by Northern most 48 counties in 2014)

*Arizona

Nevada

Nebraska

Oklahoma

Missouri

Minnesota

Ohio

Connecticut

West Virginia

Virginia

Maryland

Washington DC

North Carolina

 

 
10


--------------------------------------------------------------------------------




 

EXHIBIT B

 

COMMISSION SCHEDULE

 

 

1)

[omitted pursuant to a Confidential Treatment Request filed with the Securities
and Exchange Commission]

 

 
11


--------------------------------------------------------------------------------




 

EXHIBIT C

 

QUOTA

 

To maintain exclusivity of sales agent for company in the territory if pilot
program deemed successful by company and wellness centers participating in
pilot, the following minimums must be achieved.

 

 

1)

Representative must sign up the agreed upon number of wellness centers 90 days
after pilot program is completed and deemed successful. Number of new wellness
center sign ups on a quarterly and annual basis will be based on the pilot
program results and good faith negotiations by both parties.

 

 

12

--------------------------------------------------------------------------------

 